NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CCA ASSOCIATES,
Plain,tiff-Cross Appellant,
V.
UNITED STATES,
Defendant-Appellan,t.
2010-5100, -51|01 4
*~.
Appea1s from the United States Court of Federal
C1ai1:nS in case n0. 97-CV-334, Judge Char1es F. Lett0W.
ON MOTION
ORDER
The United States moves for a 7-day extension of
time, until Dece1nber 13, 2010, within which to file its
reply brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

CCA ASSOCIATES V. US
FOR THE COURT
 1 4  lsi Jan H0rbaly
Date J an H01'ba1y
cox El1iot E. Po1ebau1n, Esq.
Kenneth D. W0odr0W, ESq.
s21
C1erk
U.S. COUR`i`:`iJ|i?Ei‘?PEALS FOR
THE FEDERAL C1RC|_l!T
utu 14 zinc
.|AN H}RBALY
CLERK